internal_revenue_service number release date index number 468a -------------------------- -------------- --------------------------------------------- ---------------------- ----------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number refer reply to cc psi b06 plr-137462-17 date date --------------------------------------- re ------------------------------------------------------ legend taxpayer company company company company commission non-commission location method county state rate order plant date date date date date date date date date date --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------ ------------------------------------------------------------ -------------------------------------------------------------- --------------------------------------------- ---------------------------------------------------- ---------------------------- --------------------------------------------------- ------------------------ ----------- ------------------------------------------------------------------ --------------------------------------------------------------- -------------------- -------------------- --------------------- --------------------------- --------------------------- ------------------- --------------------------- ---------------------------- --------------------------- --------------------------- plr-137462-17 date date a b c d e f g h i j k l m n o p year year year year year director ---------------------- ---------------------- ------------------- ------ ------ ------ -------- ------ ------------ ------------ ------------------ ------------------ -- ---- ------------------ ------------------ -------------------- -- ------- ------- ------- ------- ------- ------------------------------------------------------------------- dear ---------------- this letter responds to your request dated date for a revised schedule of ruling amounts under sec_468a of the internal_revenue_code and sec_1_468a-3 of the income_tax regulations the taxpayer a state corporation is a member_of_an_affiliated_group that joins in the filing of a consolidated federal_income_tax return the common parent of which is company taxpayer is a public_utility operating company principally engaged in the generation transmission and distribution of electric energy in the state this ruling_request relates to plant the plant consists of p nuclear powered electric generating units located in county the plant includes supporting facilities which service each of the p nuclear generating units to an equal degree the extended operating license for the plant issued by the nrc on date expires on date in three transactions two occurring on date with company and company and the other occurring on date with company taxpayer sold in the aggregate a percent of its ownership_interest in the plant and entered into lease agreements whereby it leased plr-137462-17 back from companie sec_1 and the entire undivided_interest it had sold therefore taxpayer is a lessee with respect to an undivided_interest of approximately b percent in the plant and a fee simple owner of an undivided_interest of approximately c percent in the plant under the terms of the lease agreements between taxpayer and companie sec_2 and taxpayer remains fully responsible for its d percent share of the eventual cost of decommissioning of the plant these lease agreements also require that taxpayer fully fund its obligations with respect to the decommissioning of the plant through means of an external trust or trusts the leases for the respective interests in the plant were to expire on date at the end of the respective lease terms use of the respective undivided_interest in the plant would either be returned to the respective lessor or taxpayer could exercise a lease renewal option or a purchase option on date taxpayer exercised its option to extend the term of the company lease until date on date taxpayer exercised its option to extend the terms of the company and company leases until date at the end of the extended lease terms taxpayer has the option to purchase the lessor’s interest in the plant at its then fair_market_value with respect to nuclear decommissioning costs of the plant which are included in taxpayer’s cost of service for ratemaking purposes taxpayer is subject_to regulation by the commission and the federal energy regulatory commission ferc the operations of the plant are allocated below commission non- commission e f total these percentages may fluctuate slightly from year to year this ruling_request does not relate to the non-commission operations of the plant as a result of the rate order taxpayer proposes to contribute dollar_figureg to the nuclear decommissioning fund fund annually for tax_year sec_1 -2 followed by a prorated amount of dollar_figureh for tax_year the assumptions estimates and other factors used by taxpayer to determine the amount of decommissioning costs for the plant were as follows the proposed method of decommissioning is method the estimated year in which substantial decommissioning costs first will be incurred is year the estimated year in which decommissioning of the plant is expected to be substantially complete is year the total estimated cost of decommissioning the taxpayer’s share of the plant in current dollars is dollar_figurei year dollars determined by multiplying each year’s total estimated cost of decommissioning the plant by the taxpayer’s d percent ownership_interest in the plant and calculating the sum the total estimated future cost of plr-137462-17 decommissioning the taxpayer’s share of the plant in year dollars is dollar_figurej determined by escalating the taxpayer’s share of the annual estimated decommissioning costs in current_year dollars by k percent and discounting those costs to year using a l percent after-tax return the estimated cost of decommissioning the plant in year dollars was escalated at the rate of k percent annually to the year that the costs are incurred to obtain the estimated cost of decommissioning in future dollars the average annual after-tax rate of return assumed to be earned by amounts collected for decommissioning is l percent the assumptions estimates and other factors used in determining the proposed revised schedule of ruling amounts are as follows the funding_period is from date to date the assumed after-tax return to be earned by the assets in the fund is l percent the fair_market_value of the assets in the fund as of date was dollar_figurem the expected earnings_of the assets of the fund over the period date the first day of the first taxable_year to which the revised schedule of ruling amounts would apply through date the last day of the funding_period is dollar_figuren the amount of decommissioning costs allocable to the fund pursuant to sec_1_468a-3 is dollar_figurej year dollars the total estimated future cost of decommissioning the plant is dollar_figureo year dollars this amount is calculated by dividing dollar_figurej the taxpayer’s share of the future decommissioning cost in year dollars by d percent the taxpayer’s ownership percentage taxpayer’s share of the total estimated future decommissioning costs pursuant to sec_1_468a-3 is dollar_figurej year dollars determined by escalating the taxpayer’s share of the annual estimated decommissioning costs in current_year dollars by k percent and discounting those amounts to year dollars using the l percent after-tax return sec_468a as amended by the energy tax incentives act of act publaw_109_58 119_stat_594 allows an electing taxpayer to deduct payments made to a fund sec_468a limits the amount that may be paid into the nuclear decommissioning fund in any year to the ruling_amount applicable to that year prior to the changes made by the act the deduction was limited to the lesser_of the amount included in the utility’s cost of service for ratemaking purposes or the ruling_amount generally as a result only regulated utilities could take advantage of sec_468a the act amendment of sec_468a eliminated the cost-of-service limitation accordingly decommissioning costs of an unregulated nuclear power plant may now be funded by deductible contributions to a qualified nuclear decommissioning fund sec_468a provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be plr-137462-17 necessary to fund the total nuclear decommissioning cost of that nuclear power plant over the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of a taxable_year if the payment is made on account of such taxable_year and is made within 2½ months after the close of the tax_year this section applies to payments made pursuant to either a schedule of ruling amounts or a schedule of deduction amounts sec_1_468a-1 provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that has a qualifying interest in any portion of a nuclear power plant a qualifying interest is among other things a direct ownership_interest sec_1_468a-2 provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the ruling_amount applicable to the nuclear decommissioning fund for such taxable_year the limitation on the amount of cash payments for purposes of sec_1 468a- b does not apply to any special transfer permitted under sec_1_468a-8 sec_1_468a-3 provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on reasonable assumptions concerning the after-tax rate of return to be earned by the amounts collected for decommissioning the total estimated cost of decommissioning the nuclear plant and the frequency of contributions to a nuclear decommissioning fund for a taxable_year under sec_1_468a-3 the internal_revenue_service service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer’s proposed schedule is consistent with the principles and provisions of that section sec_1_468a-3 provides that the taxpayer bears the burden of demonstrating that the proposed schedule of ruling amounts is consistent with the principles of the regulations and that it is based on reasonable assumptions that plr-137462-17 section also provides additional guidance regarding how the service will determine whether a proposed schedule of ruling amounts is based on reasonable assumptions for example if a public_utility commission established or approved the currently applicable rates for the furnishing or sale by the taxpayer of electricity from the plant the taxpayer can generally satisfy this burden_of_proof by demonstrating that the schedule of ruling amounts is calculated using the assumptions used by the public_utility commission in its most recent order in addition a taxpayer that owns an interest in a deregulated nuclear plant may submit assumptions used by a public_utility commission that formerly had regulatory jurisdiction over the plant as support for the assumptions used in calculating the taxpayer’s proposed schedule of ruling amounts with the understanding that the assumptions used by the public_utility commission may be given less weight if they are out of date or were developed in a proceeding for a different taxpayer the use of other industry standards such as the assumptions underlying the taxpayer’s most recent financial assurance filing are described by the regulations as an alternative means of demonstrating that the taxpayer has calculated its proposed schedule of ruling amounts on a reasonable basis sec_1_468a-3 further provides that consistency with financial_accounting statements is not sufficient in the absence of other supporting evidence to meet the taxpayer’s burden_of_proof sec_1_468a-3 provides that in general the ruling_amount for any_tax year in the funding_period shall not be less than the ruling_amount for any earlier tax_year under sec_1_468a-3 the funding_period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the taxable_year that includes the last day of the estimated_useful_life of the nuclear power plant to which the fund relates sec_1_468a-3 provides rules for determining the estimated_useful_life of a nuclear plant for purposes of sec_468a in general under sec_1_468a-3 if the plant was included in rate base for ratemaking purposes for a period prior to date the date used in the first such ratemaking proceeding as the estimated date on which the nuclear plant will no longer be included in the taxpayer’s rate base is the end of the estimated_useful_life of the nuclear plant sec_1_468a-3 provides that if the nuclear plant is not described in sec_1_468a-3 the last day of the estimated_useful_life of the nuclear plant is determined as of the date the plant is placed_in_service under sec_1_468a-3 any reasonable method may be used in determining the estimated_useful_life of a nuclear power plant that is not described in sec_1_468a-3 sec_1_468a-3 provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant sec_1_468a-3 provides that a taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer’s qualifying interest in the plant plr-137462-17 sec_1_468a-3 provides the rules regarding the manner of requesting a schedule of ruling amounts sec_1_468a-3 provides that the service will not provide or revise a ruling_amount applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment_date as defined in sec_1_468a-2 for such taxable_year sec_1_468a-3 enumerates the information required to be contained in a request for a schedule of ruling amounts filed by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3 provides that the service may prescribe administrative procedures that supplement the provisions of sec_1_468a-3 and in addition that section provides that the service may in its discretion waive the requirements of sec_1_468a-3 and under appropriate circumstances sec_1_468a-3 provides that any taxpayer that has previously obtained a schedule of ruling amounts may request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the service shall not provide a revised schedule of ruling amounts applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for such taxable_year we have examined the representations and information submitted by taxpayer in relation to the requirements set forth in sec_468a and the regulations thereunder based solely upon these representations of the facts we reach the following conclusions pursuant to sec_1_468a-3 taxpayer has met its burden of demonstrating that the proposed schedule of ruling amounts is consistent with the principles of the code and regulations and is based on reasonable assumptions taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations taxpayer as a direct leaseholder of the plant as well as an owner of the plant has calculated its decommissioning costs under sec_1_468a-3 of the regulations the proposed schedule of ruling amounts was derived by following the assumptions contained in the independent study that taxpayer has represented is a standard type study used in the industry based on that representation and the approval of the commission taxpayer has demonstrated pursuant to sec_1_468a-3 that the proposed schedule of plr-137462-17 ruling amounts is based on reasonable assumptions and is consistent with the principles of sec_468a and the regulations thereunder the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the ruling_amount applicable to the fund as set forth under sec_1_468a-2 of the regulations based solely on the determinations above we conclude that taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a we have approved the following revised schedule of ruling amounts approved schedule of ruling amounts year year sec_1 - year ruling_amount dollar_figureg dollar_figureh if any of the events described in sec_1_468a-3 occur in future years taxpayer must request a review and revision of the schedule of ruling amounts generally taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective when no such event occurs taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the tenth taxable_year following the close of the tax_year in which this schedule of ruling amounts is received except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above specifically no determination is made whether the independent study conforms to industry standards and practices this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter_ruling to the director pursuant to sec_1_468a-7 a copy of this letter must be attached with the plr-137462-17 required election statement to taxpayer’s federal_income_tax return for each tax_year in which taxpayer claims a deduction for payments made to the fund sincerely yours peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
